Citation Nr: 0119562	
Decision Date: 07/27/01    Archive Date: 07/31/01	

DOCKET NO.  98-01 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board remanded the appeal in June 
1999.  


REMAND

The basis of the February 1997 RO denial was that the 
veteran's claim for service connection for a low back 
disability was not well grounded.  Subsequent to this denial, 
as well as the Board's June 1999 remand, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. 

As noted in the Board's June 1999 remand, VA Form 10-7131 
indicates that the veteran was hospitalized at the VA 
Hospital in Montgomery, Alabama in August 1973.  The RO 
requested all medical records from the Montgomery VA Medical 
Center from January 1973 to the present, including both 
outpatient and hospital summaries.  The earliest date of 
records received from that facility is 1990.  The VA Form 10-
7131, referred to above, reflects that the veteran's 
admission diagnosis included arthritis of the lumbar spine 
and rule out herniated disc.  In light of the potential 
relevance of this record, and the VCAA, the Board concludes 
that further search with a request for a negative response is 
warranted if the records are no longer available.

In an effort to assist the RO, the Board has identified 
certain assistance that must be rendered to comply with the 
VCAA.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the VA Medical 
Center in Montgomery, Alabama and request 
copies of all records relating to any 
treatment of the veteran for his low back 
from August 1969 until April 1990 and 
from August 2000 until the present.  The 
VA Medical Center in Montgomery should be 
specifically requested to search for any 
records relating to a hospitalization in 
August 1973.  If records relating to an 
August 1973 hospitalization are 
unavailable, the VA medical center should 
be requested to provide a negative 
response concerning such records and 
indicate the reasons why they are not 
available.  The RO should proceed with 
alternative search efforts if the medical 
records have been transferred to another 
VA medical facility or retired to a 
federal records storage facility.  Any 
records received in response to this 
request should be associated with the 
claims folder.

2.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented.  In accordance with the VCAA, 
§ 5103A(b)(3), the RO should continue its 
efforts to obtain any records while the 
case is under development on remand until 
it becomes reasonably certain that such 
records cannot be obtained because they 
do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records would be futile.

3.  Subsequently, the veteran should be 
afforded a VA orthopedic examination 
limited to determine the existence and 
etiology of any current low back 
disability.  All necessary tests and 
studies should be accomplished and all 
clinical manifestations reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to offer an opinion 
based on the medical evidence on file as 
to whether it is at least as likely as 
not that any currently manifested low 
back disability was present during the 
veteran's active military service or is 
related to any incident medically 
documented during his active service.  If 
it is determined that the veteran has 
arthritis of the low back, the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
that current arthritis of the low back 
existed during the veteran's period of 
active service, within one year of 
discharge from active service, or is 
related to any incident thereof.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

4.  The veteran must be given adequate 
notice of the date and place of the 
requested examination.  If he fails to 
report for the examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

5.   Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed.  Specific 
attention is directed to the records-
development requests and medical 
examination/opinion report.  The RO must 
ensure that the examination report 
contains appropriate responses to the 
specific opinions requested and that it 
is in full compliance with the directives 
of this REMAND.

6.  Finally, the RO should readjudicate 
the issue on appeal with consideration 
given to all of the evidence of record, 
including the evidence obtained pursuant 
to this REMAND.  The readjudication of 
the claim must be on the merits, as the 
well-grounded claim requirement is no 
longer part of the statutory scheme 
governing veterans' benefits.  Further, 
the RO should address this claim after 
ensuring that all applicable duty-to-
notify and duty-to-assist provisions have 
been fulfilled in accord with the VCAA.  
The RO should also carefully consider the 
benefit of the doubt rule, and in this 
regard, if the evidence is not in 
equipoise the RO should explain why.  
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, both the veteran and his 
representative should be provided a supplemental statement of 
the case and afforded the appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


